NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-4368-19

STATE OF NEW JERSEY,
                                    APPROVED FOR PUBLICATION
     Plaintiff-Respondent,
                                           January 19, 2022
v.                                      APPELLATE DIVISION

WILLIAM J. THOMAS,
a/k/a WILLIAM THOMAS,

     Defendant-Appellant.
________________________

          Argued November 17, 2021 – Decided January 19, 2022

          Before Judges Hoffman, Whipple and Geiger.

          On appeal from the Superior Court of New Jersey,
          Law Division, Atlantic County, Indictment No. 80-12-
          1541.

          Joseph J. Russo, Deputy Public Defender, argued the
          cause for appellant (Joseph E. Krakora, Public
          Defender, attorney; Joseph J. Russo, of counsel and on
          the briefs).

          Lauren Bonfiglio, Deputy Attorney General, argued
          the cause for respondent (Andrew J. Bruck, Acting
          Attorney General, attorney; Lauren Bonfiglio, of
          counsel and on the brief).

     The opinion of the court was delivered by

GEIGER, J.A.D.
       Defendant William J. Thomas appeals from an August 2020 Law

Division order denying his motion to for a Miller 1 hearing to correct an

unconstitutional life sentence he received for a double murder he committed at

age seventeen. Defendant was initially eligible for parole after serving thirteen

years. Contending that parole data showed that mere eligibility for parole did

not provide him a meaningful opportunity for release based on demonstrated

maturity and rehabilitation, defendant argued he had the right to an adversarial

hearing for the court to consider the juvenile offender sentencing factors

enumerated in Miller, 567 U.S. at 477-78.

       The record demonstrates that defendant has remained infraction-free

during the forty years he has been incarcerated, completed programs to address

his behavior and substance abuse, attained a GED and vocational skills, and

been found to be at low risk of recidivism by numerous evaluating

psychologists. Despite these circumstances, defendant has been denied parole

and received lengthy future eligibility terms (FET) seven times.

       In an issue of first impression, we hold that defendant, who has now

been imprisoned for more than four decades even though his sentence did not

impose a specified period of parole ineligibility, has the constitutional right to

an adversarial hearing to determine whether defendant "still fails to appreciate

1
    Miller v. Alabama, 567 U.S. 460 (2012).

                                        2                                  A-4368-19
risks and consequences, and whether he has matured or been rehabilitated,"

utilizing the procedure recently adopted by our Supreme Court in State v.

Comer, ___ N.J. ___, ___ (2022) (slip op. at 6-7). Accordingly, we reverse

and remand for the trial court to conduct that adversarial hearing.

      We derive the following facts from the record.         On May 6, 1980,

defendant, who was seventeen years old, and his nineteen-year-old cousin,

William Mancuso, murdered two teenage acquaintances, Lee Miller and June

Johnson, who were hitchhiking. Defendant and Mancuso had been drinking

alcohol, smoking marijuana, and using methamphetamines. Mancuso drove

the group to a wooded area in Egg Harbor Township where defendant

murdered the two teens, using a tire iron as a weapon.

      Mancuso saw Johnson sitting on the ground when defendant began

striking her head and upper torso with a tire iron. The female victim attempted

to flee, at which time Mancuso joined the attack. When Miller attempted to

defend Johnson, defendant struck him with the tire iron. The two later died

from their injuries.

      The next morning, defendant, claiming no memory of the attack, left the

state after Mancuso described what had happened. According to defendant, he

was extremely drunk and high at the time of the murders and still does not



                                        3                               A-4368-19
remember most of the details of his crimes. Defendant thereafter enlisted in

the Army and was transferred to Germany.

      Mancuso confessed to police and identified defendant as the other

perpetrator. Defendant was extradited and arrested in July 1981. Later that

month, the trial court granted the State's motion to waive defendant to adult

court. The waiver statute then in effect provided that the juvenile court may

involuntarily waive jurisdiction if the State demonstrated that there was

probable cause that a juvenile over age fourteen had "committed a delinquent

act which would constitute homicide . . . if committed by an adult," N.J.S.A.

2A:4-48, and "together with the absence of any reasonable prospects of

rehabilitation of the juvenile" by age twenty-one, State in the Int. of C.A.H.,

89 N.J. 326, 330 (1982).

      In August 1981, an Atlantic County grand jury returned an indictment

charging defendant with unlawful possession of a weapon (the tire iron),

N.J.S.A. 2C:39-4(d) (count one); and two counts of knowing murder, N.J.S.A.

2C:11-3(a)(2) (counts two and three).

      On February 1, 1982, defendant entered a non vult plea 2 to the murder

counts. On February 19, 1982, defendant was sentenced to concurrent life


2
  Under the then-existing statutory scheme, a defendant was not permitted to
plead guilty to an indictment for murder. State v. Brown, 22 N.J. 405, 414

                                        4                               A-4368-19
sentences with no parole disqualifiers. Defendant, who had been incarcerated

since July 27, 1981, was awarded 207 days of jail credits. He is now fifty-

eight years old.

      During the sentencing hearing, the judge noted that Mancuso and

defendant "stand before this [c]ourt as youthful offenders without adult or

juvenile records."     The judge made clear that he "failed to impose any

minimum parole eligibility and elected not to impose consecutive terms

because of the defendant's age, his lack of any prior arrests, his pursuit of a

productive career, and his admission of guilt which is generally recognized as

the first step to rehabilitation."

      Mancuso pled guilty only to the murder of Johnson in return for the

State's recommendation that he be sentenced to ten years in prison. On the

record, the State explained that the reason for its recommendation was because

Mancuso cooperated with law enforcement and exhibited a genuine sense of

remorse.    According to the State, defendant exhibited no such remorse.

Mancuso was sentenced in accordance with the plea agreement to a ten-year



_____________________
(1956). Instead, a defendant could plead non vult or nolo contendere, in which
case, "the sentence . . . shall be either life imprisonment or that imposed for
murder in the second degree, i.e., imprisonment for not more than 30 years."
Id. at 414-15 (citing N.J.S.A. 2A:113-3, -4).

                                      5                                 A-4368-19
term. 3 Notably, the judge did not accept the State's theory that Mancuso was

merely an accomplice.

      In 1997, defendant sought post-conviction relief (PCR), alleging

ineffective assistance of counsel during the juvenile waiver hearing and that

his sentence was illegal due to the disparity of his sentence and Mancuso's ten-

year term.   On June 13, 1997, the trial court issued an oral decision that

rejected both grounds raised by defendant without conducting an evidentiary

hearing.

      Defendant first became eligible for parole in May 1995, thirteen years

after he was sentenced. He was denied parole and received a 120-month FET.

Thereafter, defendant was denied parole six more times, most recently on

December 16, 2020. 4 Defendant appealed several of the New Jersey State

Parole Board's (Board) final decisions.


3
  We recognize the striking disparity between the two codefendants' sentences
and note that it appears inconsistent with current standards. See State v. Roach
(Roach III), 167 N.J. 565, 570 (2001) (disapproving of "grievous inequities in
sentence[ing]" among similarly situated codefendants (quoting State v. Hicks,
54 N.J. 390, 391 (1969))). Standing alone, this disparity is not a basis to grant
a Miller hearing, but it has resulted in defendant being imprisoned more than
four times longer than Mancuso, who was nineteen years old when the crimes
were committed.
4
  Defendant was denied parole on November 28, 1995, August 8, 2001,
September 21, 2005, July 28, 2010, November 25, 2015, July 12, 2017, and
December 18, 2019.

                                          6                               A-4368-19
      Specifically, defendant appealed the Board's February 24, 2006 decision

that denied parole and imposed an eighty-four-month FET.       We affirmed.

Thomas v. N.J. State Parole Bd., No. A-2649-05 (App. Div. Aug. 22, 2007).

He next appealed the Board's May 25, 2011 decision that denied parole and

imposed another eighty-four-month FET. We affirmed. Thomas v. N.J. State

Parole Bd., No. A-5980-10 (App. Div. Dec. 14, 2012).

      Defendant also appealed the Board's March 25, 2013 final decision that

denied parole and imposed a 120-month FET. We found "the Board's decision

[was] so wide of the mark and so fundamentally contradicted by the record,"

and reversed and remanded, directing the Board to reconsider defendant's

eligibility for parole. Thomas v. N.J. State Parole Bd. (Thomas III), No. A-

2943-13 (App. Div. Aug. 3, 2015) (slip op. at 18). We concluded that the

record did not support the Board's determination that defendant was likely to

commit a crime if released on parole.

      In that regard, we noted that the Board had "failed to address the ten

positive psychological evaluations performed on Thomas between[] 1991 and

2003[,] all of which consistently reported that Thomas had 'good insight' and

maintained good impulse control and judgment."         Id. at 17.   We also

concluded:

             In denying parole, the Board improperly relied on
             prior parole hearings not part of the record and
                                     7                                A-4368-19
      credited the summaries of Thomas's statements made
      by interested third parties over Thomas's own non-
      contradictory statements that he lacks memory of an
      event occurring over thirty years ago. Further, the
      Board illogically concluded that Thomas's false
      memory of the victims' drinking precludes him from
      having a lack of memory of other events.

            Finally, the Board discounted positive reports
      and ignored the numerous positive psychological
      evaluations which contradicted the latest evaluation by
      [Richard Murcowski, Ph.D.].          We place little
      confidence in Murcowski's most recent report which
      inexplicably increased Thomas's recidivism score
      based on Thomas divorcing his wife and "new
      information available to this evaluator from the Parole
      Board interview." Not only is the report contradicted
      by the doctor's prior reports, but also the so-called
      "new information" is unidentified and not part of the
      record.

      [Id. at 17-18.]

Regarding defendant's extensive rehabilitation efforts, we noted:

      In 1988, Thomas began attending weekly group
      therapy for behavior modification and emotional
      control. In 1991, Thomas completed a substance
      abuse program and has been attending meetings on a
      regular basis since that time. That same year, Thomas
      was classified as gang minimum status, the lowest
      level of security classification for an inmate with a life
      sentence.     Throughout his prison term Thomas
      completed about twenty multi-week programs for self-
      improvement on such topics as "Successful
      Employment and Lawful Living," "Cage Your Rage,
      Anger Manager," and "Substance Abuse Personality
      Awareness."


                                  8                                 A-4368-19
       In addition to his extensive participation in self-
help programs, Thomas earned a GED in 1993, a
certificate in refrigeration in 1994 and completed
various vocational training programs. Since at least
1996, Thomas worked as a twenty-four-hour on-call
electrician at three different prisons repairing
electrical equipment inside the prison including cell
doors, switch motors, and the cell locking devices,
with minimum supervision. His work supervisors
have consistently praised Thomas for his ability to
work with others and help inmates, and for "being a
pleasure to have working in the shop."

      Thomas underwent individual psychotherapy
sessions beginning in 1992, and in 1993, when a staff
shortage caused the therapy to be suspended, Thomas
formally requested to be placed on a waiting list to
continue the sessions once they became available
again. The ten psychological evaluations performed on
Thomas between[] 1991 and 2003 reported that
Thomas[] had "no onset psychopathology," and "no
sign of any psychiatric symptoms," with "good
insight."

      On December 20, 2000, Dr. David Gomberg, a
New Jersey Department of Corrections psychologist at
East Jersey State Prison, reported that Thomas had
"participated in many programs," and maintained good
impulse control and judgment. He referred Thomas
for one on one psychotherapy to prepare him for
parole. However, on September 3, 2003, Dr. Carlos
Perez, another Department of Corrections psychologist
at East Jersey State Prison, evaluated Thomas and at
that time determined that he had "no need for
individual therapy." Despite that conclusion, Thomas
elected to attend over thirty individual rabbinical
counseling sessions between 2003 and 2009.

[Id. at 4-6.]

                            9                                A-4368-19
      On remand, the Board conducted a new hearing, including an extensive

interview of defendant, and again denied defendant parole and imposed an

eighty-four-month FET.     Thomas v. N.J. State Parole Bd., No. A-3804-15

(App. Div. Feb. 8, 2017) (slip op. at 3-4). Defendant again appealed, and after

affording the Board's decision "considerable deference," as we were required

to do, we affirmed, noting that "[o]ur affirmance on the current record is

compelled by our standard of review and the role entrusted to the Board." Id.

at 10. The Supreme Court denied certification. State v. Thomas, 230 N.J. 588

(2017).

      Most recently, on December 16, 2020, the Board issued a final decision

rejecting defendant's supplemental administrative appeal and upholding its

December 2019 decision denying parole and imposing a sixty-month FET.

The Board noted that it considered a number of factors, including defendant's

"age at the time of the offense[,]" that he "has remained infraction free," and

"that the Department of Corrections psychiatrist has determined that

[defendant] is a low risk for violence and recidivism."            Despite these

considerations, the Board noted as reasons for parole denial: (1) the "facts and

circumstances of the offense;" and (2) defendant exhibited insufficient

problem resolution and lack of insight into his criminal behavior. The Board

further   explained:     "In   the   past,   [defendant]   consistently   avoided

                                       10                                  A-4368-19
acknowledging his criminal actions to himself and others. However, due to a

serious health concern, [defendant] only recently claims he had an epiphany

and now he has no fear of telling the truth."     Defendant's appeal of that

decision is still pending. Thomas v. N.J. State Parole Bd., No. A-1262-20.

      In the aggregate, the seven FETs that defendant received totaled forty-

eight years. He is currently eligible for parole on December 11, 2022, when he

will be fifty-nine years old.    Defendant's custody status has been gang

minimum 5 since June 8, 2007. His murder convictions do disqualify him from

full minimum custody status. See Jenkins v. Fauver, 108 N.J. 239, 254-55

(1987) (observing that only sex offenders, arsonists, and escapees are

categorically excluded from consideration for reduced custody status and

recognizing that an inmate convicted of homicide is not disqualified from such

consideration); Smith v. Dep't of Corrections, 346 N.J. Super. 24, 30-32 (App.

Div. 2001) (same).


5
  There are six categories of custody status within the New Jersey Department
of Corrections. N.J.A.C. 10A:9-4.1(a). Gang minimum custody status is one
step more restrictive than "full minimum custody status," which, other than
community custody, is the least restrictive category of custody. N.J.A.C.
10A:9-4.6(a). "Inmates classified as 'gang minimum custody status' may be
assigned to activities or jobs . . . outside the security perimeter of the
correctional facility, but on the grounds of the facility and under continuous
supervision of a custody staff member, civilian instructor or other employee
authorized to supervise inmates." N.J.A.C. 10A:9-4.3(d).


                                      11                                A-4368-19
      In September 2018, defendant filed his second motion to correct an

illegal sentence. Defendant later withdrew the motion without prejudice.

      On February 21, 2020, defendant filed a motion for a Miller hearing "to

correct an unconstitutional sentence." In his brief and appendix, defendant

included data from the Board, which he argued showed that being eligible for

parole was not the same as having a "meaningful opportunity for release."

Defendant argued that although his sentence was life with no specified period

of parole ineligibility, he was serving the practical equivalent of life without

parole, which was not the intent of the sentencing judge.

      In support of his arguments, defendant submitted "undisputed parole

data" regarding inmates, like himself, who received life in prison terms with

no period of parole ineligibility. Defendant pointed out that from January 1,

2019, to December 31, 2019, over 90 percent of the 445 inmates who were

sentenced to life in prison that appeared before the Board were denied parole.

      Defendant also emphasized that he has "a perfect institutional record"

and "is a trusted inmate." He claimed that he "has accepted full responsibility

for his horrific conduct" and that he has "attended institutional programs and

therapy" for over thirty-eight years. Notwithstanding his institutional record,

he pointed out that his "youth" and "attendant circumstances" have never been

considered by the Board.

                                      12                                 A-4368-19
        In response, the State argued that "none of the parole data" cited by

defendant had "any relevance" to whether defendant's original sentence was

illegal.   The State did not address the accuracy of the data.         The State

maintained defendant was not entitled to a Miller/Zuber 6 hearing because his

original sentence was neither life without parole nor "the practical equivalent

of life without parole."

        On August 3, 2020, the trial court issued an order and written decision

denying defendant's motion.       The judge noted that defendant had never

received an institutional infraction and the psychological evaluations had

opined that defendant was "a good fit for community release," did "not appear

to be a risk," had "good impulse control," and is a "low risk for recidivism."

In addition, "[t]he most recent psychological evaluation . . . concluded that

defendant 'is a low risk to engage in future violent behavior.'"

        The court further noted that the New Jersey Criminal Sentencing and

Disposition     Commission     Annual      Report   (Nov.   2019)   "unanimously

acknowledged the need for sentencing reform regarding the issue of juvenile

offenders." The court recognized that the Criminal Sentencing and Disposition

Commission "recommended that 'an opportunity for sentencing or release [be


6
    State v. Zuber, 227 N.J. 422 (2017).


                                           13                             A-4368-19
afforded] for offenders who were juveniles at the time of their offense and

were sentenced as adults to long prison terms.'"

      Based on the sentencing judge's reasoning, the court found "that he took

defendant's age and potential for rehabilitation into consideration" and "that

this was done with the intention that defendant would be eligible for parole

and released, in theory, as soon as good behavior allowed. However, in effect,

and for reasons which could not have been anticipated by the sentencing court,

defendant has yet to be released on parole."

      The court noted that it did not have the authority to review Appellate

Division or Board decisions. While crediting the parole data submitted by

defendant and acknowledging that the "continued incarceration of defendant at

the hands of the Parole Board did not seem to be the intention of [the

sentencing judge]," the court nonetheless concluded:

            [D]efendant's initial sentence is not within the purview
            of Miller, [Graham v. Florida, 560 U.S. 48 (2010)], or
            Zuber, and is more appropriately addressed by [State
            v. Bass, 457 N.J. Super. 1 (App. Div. 2018)].
            Defendant is not ineligible for parole at the time of the
            present motion. He became eligible for parole within
            fifteen years of his life sentences at the approximate
            age of thirty and has been eligible for parole since
            1995. While not all of the Miller factors may have
            been considered in defendant's initial sentencing, this
            was through no fault of the sentencing court but rather
            the lack of legal precedent and accepted medical
            science regarding differentiation between juvenile and
            adult capability.      Unfortunately, despite Zuber's
                                       14                               A-4368-19
     urging of the Legislature to mandate a system to
     review lengthy juvenile sentences, at this time there is
     no such system in place for this court to review
     defendant's juvenile sentence as none of the above
     legal precedent supports reconsideration of a life
     sentence without a mandatory period of parole
     ineligibility, especially in the present case where
     defendant has been eligible for parole since the
     approximate age of thirty. To grant defendant a Miller
     hearing would expand the Supreme Court and
     Appellate Division's holding far too greatly and at this
     time, there is simply nothing in place to support doing
     so based on the fact that defendant is still incarcerated
     despite being eligible for parole twenty-five years ago.

            Legal precedent only allows for this court's
     jurisdiction over defendant's sentence, which again, is
     not appropriate for reconsideration under the Miller
     factors. The issue here is not defendant's sentence,
     but rather the practices of the Parole Board, an issue
     which falls within the jurisdiction of the Appellate
     Division. Based on the extensive appendices and
     exhibits provided by defendant, he appears to
     demonstrate maturity and rehabilitation and has an
     outstanding record of good behavior free of any
     infractions. However, it is outside of this court's
     jurisdiction to review the decision of the Parole Board
     or to mandate reform of its decision-making process.
     Even assuming arguendo that this court granted
     defendant a Miller/Zuber hearing, short of ordering
     defendant be immediately released, defendant would
     still be at the mercy of the Parole Board.

           Unfortunately, unless and until there is more
     expansive precedent or a clear and mandated system
     of review for all lengthy juvenile sentences, there are
     no grounds for relief available to defendant under the
     holdings of Miller, Graham or Zuber.

This appeal followed. Defendant raises the following points:
                              15                                 A-4368-19
POINT I

STATE V. BASS, RELIED UPON BY THE TRIAL
COURT IN DENYING A MILLER HEARING, IS
NOT APPLICABLE TO DEFENDANT'S LIFE
SENTENCE BECAUSE THE PAROLE DATA
CLEARLY INDICATES THAT BEING ELIGIBLE
FOR PAROLE DOES NOT PROVIDE A
MEANINGFUL AND REALISTIC OPPORTUNITY
FOR RELEASE, BASED UPON DEMONSTRATED
MATURITY    AND     REHABILITATION,  AS
MANDATED BY ZUBER, MILLER, THE EIGHTH
AMENDMENT OF THE UNITED STATES
CONSTITUTION AND ARTICLE 1, ¶ 12 OF OUR
STATE CONSTITUTION.

A.  UNITED       STATES       SUPREME        COURT
PRECEDENT.

B. THE ZUBER OPINION AND OUR STATE
CONSTITUTION.

C. BASS WAS DECIDED CONTRARY TO THE
HOLDING OF OUR SUPREME COURT IN STATE
V. ZUBER, AND THEREFORE ZUBER IS
CONTROLLING PRECEDENT, NOT BASS.

    1. The Bass decision impermissibly used life-
    expectancy tables to define a meaningful
    opportunity for release.

    2. Bass incorrectly declared the consideration
    of rehabilitative efforts to be exclusively within
    the province of the Parole Board.

D. THE PAROLE DATA REVEALS THAT MERE
ELIGIBILITY FOR PAROLE DOES NOT AMOUNT
TO A MEANINGFUL OPPORTUNITY FOR
RELEASE PURSUANT TO GRAHAM V. FLORIDA,
AND PRESENTS THE DE FACTO REALITY THAT
                   16                                    A-4368-19
MR. THOMAS WILL NEVER BE RELEASED
WITHOUT JUDICIAL INTERVENTION.

     1. The Parole Board contravenes the intentions
     and expectations of sentencing judges.

     2. The Parole Board's decision-making process
     is statutorily and constitutionally deficient.

     3. Eligibility for parole does not equate to a
     meaningful opportunity to obtain release based
     upon demonstrated maturity and rehabilitation.

E. UNDER THE ANALYSIS SET FORTH IN
MILLER AND ZUBER, JUVENILE OFFENDERS
WHO HAVE SERVED MORE THAN [THIRTY]
YEARS IN PRISON, LIKE MR. THOMAS, ARE
ENTITLED TO A RESENTENCING.

POINT II

A MEANINGFUL OPPORTUNITY TO OBTAIN
RELEASE   BASED   ON    DEMONSTRATED
MATURITY AND REHABILITATION REQUIRES
A   PROCESS   THAT    ACTUALLY   AND
PREDICTABLY RELEASES PEOPLE WHO HAVE
MATURED AND REHABILITATED.

A. THE OPPORTUNITY FOR RELEASE MUST BE
MEANINGFUL AND REALISTIC, AND A
REMOTE POSSIBILITY FOR RELEASE IS
INSUFFICIENT.

B. A GRAHAM-COMPLIANT SYSTEM MUST
PREDICTABLY      RELEASE   JUVENILE
OFFENDERS WHO DEMONSTRATE MATURITY
AND REHABILITATION.

POINT III

                       17                             A-4368-19
            THE SENTENCING COURT DID NOT PROPERLY
            CONSIDER THE MITIGATING ASPECTS OF
            YOUTH FOR DETERMINING WHETHER MR.
            THOMAS WAS ONE OF THE RARE JUVENILE
            OFFENDERS   WHOSE    CRIMES   REFLECT
            IRREPARABLE CORRUPTION.

      We first review the holdings, constitutional analysis, and intended

import of Graham, Miller, Montgomery v. Louisiana, 577 U.S. 190 (2016),

Jones v. Mississippi, ___ U.S. ___, 141 S. Ct. 1307 (2021), Zuber, and their

progeny.

      In Miller, the Court noted that "adolescent brains are not yet fully

mature in regions and systems related to higher-order executive functions such

as impulse control, planning ahead, and risk avoidance." 567 U.S. at 472 n.5.

The court held that a juvenile who commits a homicide may be sentenced to

life without parole, but only if the sentence is not mandatory and the

sentencing judge has discretion to "consider the mitigating qualities of youth"

and impose a lesser punishment. 567 U.S. at 462. The Miller Court mandated

"that a sentencer follow a certain process—considering an offender's youth and

attendant characteristics—before imposing" a life-without-parole sentence. Id.

at 483. The Court outlined five factors ("the Miller factors") to be considered

by sentencing judges, stating:

            Mandatory life without parole for a juvenile


                                      18                                A-4368-19
            [1] precludes consideration of his chronological age
            and its hallmark features—among them, immaturity,
            impetuosity, and failure to appreciate risks and
            consequences.

            [2] It prevents taking into account the family and
            home environment that surrounds him—and from
            which he cannot usually extricate himself—no matter
            how brutal or dysfunctional.

            [3] It neglects the circumstances of the homicide
            offense, including the extent of his participation in the
            conduct and the way familial and peer pressures may
            have affected him.

            [4] Indeed, it ignores that he might have been charged
            and convicted of a lesser offense if not for
            incompetencies associated with youth—for example,
            his inability to deal with police officers or prosecutors
            (including on a plea agreement) or his incapacity to
            assist his own attorneys.

            [5] And finally, this mandatory punishment disregards
            the possibility of rehabilitation even when the
            circumstances most suggest it.

            [Id. at 477-78.]

      While the Court did not "foreclose" life without parole for juveniles

convicted of murder, it required sentencing judges "to take into account how

children are different, and how those differences counsel against irrevocably

sentencing them to a lifetime in prison." Id. at 480. It expected that life

without parole sentences "will be uncommon" because of the difficulty in

concluding that a juvenile is irreparably corrupt. Id. at 479.

                                       19                               A-4368-19
      In Montgomery, the Court held that Miller established "a substantive

rule of constitutional law" that applied retroactively to cases on collateral

review. 577 U.S. at 208. However, "Miller did not require trial courts to make

a finding of fact regarding a child's incorrigibility." Id. at 211.

      Most recently, the Court rejected the argument that the sentencing judge

must make a finding of permanent incorrigibility. Jones, 141 S. Ct. at 1311.

Jones murdered his grandfather when he was only fifteen years old. Id. at

1312. Under Mississippi law, the mandatory sentence for murder was life

without parole. Ibid. Jones later moved for post-conviction relief, contending

that his mandatory life-without-parole sentence violated the Cruel and Unusual

Punishments Clause of the Eighth Amendment. Ibid.

      The Court noted that "Miller held that the Cruel and Unusual

Punishments Clause of the Eighth Amendment prohibits mandatory life-

without-parole sentences for murderers under eighteen, but the Court allowed

discretionary life-without-parole sentences for those offenders."             Ibid.

(emphasis in original). "[T]he Fourteenth Amendment incorporates the Cruel

and Unusual Punishments Clause against the States." Id. at 1314.

      The Court concluded "that permanent incorrigibility is not an eligibility

criterion akin to sanity or a lack of intellectual disability." Id. at 1315. "[T]he

Court has recognized that it 'is difficult even for expert psychologists to

                                        20                                  A-4368-19
differentiate between the juvenile offender whose crime reflects unfortunate

yet transient immaturity, and the rare juvenile offender whose crime reflects

irreparable corruption.'" Id. at 1315 (quoting Roper v. Simmons, 543 U.S.

551, 573 (2005)). "Miller declined to characterize permanent incorrigibility as

such an eligibility criterion. Rather, Miller repeatedly described youth as a

sentencing factor akin to a mitigating circumstance." Ibid. "Miller in turn

required a sentencing procedure similar to the procedure . . . required for the

individualized consideration of mitigating circumstances in capital cases . . . ."

Ibid.

        "In the wake of Miller, the Mississippi Supreme Court . . . ordered a new

sentencing hearing where the judge could consider Jones's youth and exercise

discretion in selecting an appropriate sentence."          Id. at 1312-13. On

resentencing, the judge determined that life without parole remained the

appropriate sentence. Id. at 1313.

        The United States Supreme Court has repeatedly "stated that youth

matters in sentencing."     Ibid.    In Roper, the Court held that the Eighth

Amendment prohibits capital punishment for murderers who were under

eighteen when they committed their crimes. 543 U.S. at 578. The Court

recognized three basic differences between juveniles and adults. Id. at 569.

First, because of "[a] lack of maturity and an underdeveloped sense of

                                        21                                 A-4368-19
responsibility," juveniles are more likely to engage in "impetuous and ill-

considered actions" and "reckless behavior." Ibid. (citations omitted); accord

State in Interest of C.K., 233 N.J. 44, 68-70 (2018). Second, "juveniles are

more vulnerable or susceptible to negative influences and outside pressures,

including peer pressure." Ibid.; accord Zuber, 227 N.J. at 440. Third, "the

character of a juvenile is not as well formed as that of an adult.           The

personality traits are more transitory, less fixed." Id. at 570; accord C.K., 233

N.J. at 69. Consequently, there is "a greater possibility . . . that a minor's

character deficiencies will be reformed." Ibid.

      In Graham, the Court held that the Eighth Amendment prohibits life

without parole for juvenile offenders who committed non-homicide offenses.

560 U.S. at 82.      The Court noted that research showed "fundamental

differences between juvenile and adult minds." Id. at 68. A key difference is

that "parts of the brain involved in behavior control continue to mature through

late adolescence." Ibid. As a result, "[j]uveniles are more capable of change

than are adults, and their actions less likely to be evidence of 'irretrievably

depraved character.'" Ibid. (quoting Roper, 543 U.S. at 570). Although "[a]

State is not required to guarantee eventual freedom to" juvenile offenders, the

State must "give defendants . . . some meaningful opportunity to obtain release

based on demonstrated maturity and rehabilitation." Id. at 75. The Court left

                                       22                                 A-4368-19
it to "the State, in the first instance, to explore the means and mechanisms for

compliance." Ibid.

      In Jones, the Court made clear that it was not limiting the State's ability

to impose more rigorous sentencing procedures:

                   Importantly, like Miller and Montgomery, our
            holding today does not preclude the States from
            imposing additional sentencing limits in cases
            involving defendants under [eighteen] convicted of
            murder. States may categorically prohibit life without
            parole for all offenders under [eighteen]. Or States
            may require sentencers to make extra factual findings
            before sentencing an offender under [eighteen] to life
            without parole. Or States may direct sentencers to
            formally explain on the record why a life-without-
            parole sentence is appropriate notwithstanding the
            defendant's youth. States may also establish rigorous
            proportionality or other substantive appellate review
            of life-without-parole sentences. All of those options,
            and others, remain available to the States . . . .
            Indeed, many States have recently adopted one or
            more of those reforms . . . . But the U.S. Constitution,
            as this Court's precedents have interpreted it, does not
            demand those particular policy approaches.

            [Jones, 141 S. Ct. at 1323 (citations omitted).]

      Finally, the Court recognized that Jones contended that he had

"maintained a good record in prison and that he is a different person now than

he was when he killed his grandfather."       Ibid.   The Court stated that its

"decision allows Jones to present those arguments to the state officials

authorized to act on them, such as the state legislature, state courts, or

                                       23                                 A-4368-19
[g]overnor. Those state avenues for sentencing relief remain open to Jones,

and they will remain open to him for years to come." Ibid.

       In Zuber, the defendants, who committed their violent crimes when they

were juveniles, were sentenced to lengthy consecutive sentences with long

periods of parole ineligibility. 227 N.J. at 428. One would not be eligible for

parole until age seventy-two, the other would be eighty-five years old when

first eligible for parole. Ibid. Our Supreme Court extended the Miller factors

"to sentences that are the practical equivalent of life without parole," focusing

"on the amount of real time a juvenile will spend in jail and not on the formal

label attached to his sentence." Id. at 429. The Court "direct[ed] that [the]

defendants be resentenced and that the Miller factors be addressed at that

time." Ibid.

       The Court emphasized that the focus when sentencing a juvenile

"belongs on the real-time consequences of the aggregate sentence. To that

end, judges must evaluate the Miller factors when they sentence a juvenile to a

lengthy period of parole ineligibility for a single offense. They must do the

same when they . . . determine the length of [an] aggregate sentence." Id. at

447.

       "A defendant may challenge an illegal sentence at any time." Id. at 437

(citing R. 3:21-10(b)(5); State v. Acevedo, 205 N.J. 40, 47 n.4 (2011)). A

                                       24                                 A-4368-19
sentence that is "imposed without regard to a constitutional safeguard" is

illegal. Ibid. (quoting State v. Tavares, 286 N.J. Super. 610, 618 (App. Div.

1996)).

      Most recently, in Comer, our Supreme Court revisited "the constitutional

limits that apply to sentences for juvenile offenders." ___ N.J. at ___ (slip op.

at 4). The Court began its analysis by recognizing:

                  The law recognizes what we all know from life
            experience -- that children are different from adults.
            Children lack maturity, can be impetuous, are more
            susceptible to pressure from others, and often fail to
            appreciate the long-term consequences of their
            actions. Miller, [567 U.S. at 477]. They are also more
            capable of change than adults. Graham, [560 U.S. at
            68]. Yet we know as well that some juveniles -- who
            commit very serious crimes and show no signs of
            maturity or rehabilitation over time -- should serve
            lengthy periods of incarceration.

                  The issue before the Court is how to meld those
            truths in a way that conforms to the Constitution and
            contemporary standards of decency. In other words,
            how to impose lengthy sentences on juveniles that are
            not only just but that also account for a simple reality:
            we cannot predict, at a juvenile's young age, whether a
            person can be rehabilitated and when an individual
            might be fit to reenter society.

            [Ibid.]

      James Comer committed four armed robberies, one of which resulted in

felony murder, when he was a juvenile. Id. at ___ (slip op. at 8). After

successfully challenging his original aggregated term of 75 years as
                                   25                         A-4368-19
unconstitutional under Miller, he was resentenced to 30 years without the

possibility of parole, the mandatory minimum sentence for felony murder

under N.J.S.A. 2C:11-3(b)(1). Id. at ___ (slip op. at 5, 10).

      James C. Zarate committed purposeful murder when he was fourteen

years old, and was sentenced to life, subject to the 85-percent period of parole

ineligibility imposed by the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2. Id. at ___ (slip op. at 5, 16). He also received consecutive four- and nine-

year terms for two other offenses. Id. at ___ (slip op. at 16). Zarate will first

be eligible for parole after serving more than forty years. Id. at ___ (slip op. at

5). Zarate was later resentenced to life in prison with no consecutive terms.

Id. at ___ (slip op. at 18). On a second remand, Zarate was resentenced to a

50-year NERA term. Id. at ___ (slip op. at 21). We modified and affirmed his

sentence, but "declined to foreclose the possibility that Zarate might one day

be able to return to court to show 'that he has sufficiently reformed himself to a

degree that' his sentence is 'no longer . . . constitutional under the Eighth

Amendment.'" Id. at ___ (slip op. at 21-22) (alteration in original).

      Comer and Zarate "argued that their sentences violated federal and state

constitutional provisions that bar cruel and unusual punishment. See U.S.

Const. amend. VIII; N.J. Const. art. I, ¶ 12." Id. at ___ (slip op. at 5). They

contended that the mandatory minimum sentence of thirty years without parole

                                        26                                  A-4368-19
required by N.J.S.A. 2C:11-3(b)(1), is unconstitutional when applied to

juveniles. Ibid.

      The Court "decline[d] to strike that aspect of the homicide statute." Ibid.

The Court found it was "obligated to address the constitutional issue the

parties present[ed] and [could not] wait to see whether the Legislature will act,

as the State request[ed]."     Ibid.   Noting the Judiciary's responsibility to

determine whether sentencing statutes are constitutional and that "courts also

have the authority to act to protect statutes from being invalidated on

constitutional grounds[,]" the Court concluded that "the statutory framework

for sentencing juveniles, if not addressed, will contravene Article I, Paragraph

12 of the State Constitution." Id. at ___ (slip op. at 6).

      The Court explained that to determine whether a sentence is cruel and

unusual, an independent analysis under Article I, Paragraph 12 of the New

Jersey Constitution is appropriate. Id. at ___ (slip op. at 25) (citing State v.

Ramseur, 106 N.J. 123, 182 (1987)).

            The test under [the federal and state] Constitutions is
            "generally the same": "First, does the punishment for
            the crime conform with contemporary standards of
            decency? Second, is the punishment grossly
            disproportionate to the offense? Third, does the
            punishment go beyond what is necessary to
            accomplish any legitimate penological objective?"
            Zuber, 227 N.J. at 438 (quoting Ramseur, 106 N.J. at
            169). If the punishment fails under any one of the

                                        27                                A-4368-19
             three inquiries, "it is invalid." State v. Gerald, 113
             N.J. 40, 78 (1988).

             [Ibid.]

      As it has in other contexts, the Court instructed that "[a]lthough the test

is similar under federal and state law, our State Constitution can confer greater

protection than the Eighth Amendment affords." Id. at ___ (slip op. at 26).

      The Court noted that collectively, the United States Supreme Court

opinions about juvenile sentencing since 2005 "establish that children are

constitutionally different from adults for purposes of sentencing." Id. at ___

(slip op. at 26) (quoting Miller, 567 U.S. at 471). The Court further noted

what we outlined above, that those decisions recognized "[t]hree general

differences between juveniles under 18 and adults, [which] demonstrate that

juvenile offenders cannot with reliability be classified among the worst

offenders." Id. at ___ (slip op. at 27) (alterations in original) (quoting Roper,

543 U.S. at 569).      First, "juveniles are less mature and responsible than

adults." Ibid. (citing Roper, 543 U.S. at 569). Second, "[j]uveniles are more

vulnerable or susceptible to negative influences and outside pressures,

including peer pressure" and "have less control . . . over their own

environment." Ibid. (quoting Roper, 543 U.S. at 569). Third, "'the character

of a juvenile is not as well formed as that of an adult,' and . . . juveniles'

'personality traits . . . are more transitory, [and] less fixed.'" Ibid. (alterations
                                          28                                  A-4368-19
in original) (quoting Roper, 543 U.S. at 570). "Taken together, the differences

tell us that a juvenile's 'irresponsible conduct is not as morally reprehensible

as' the behavior of an adult." Ibid. (quoting Roper, 543 U.S. at 570).

      The Court further noted that "Zuber underscored one of Graham's

concerns: the inability to determine at the moment of sentencing whether a

juvenile might one day be fit to reenter society." Id. at ___ (slip op. at 32)

(citing Zuber, 227 N.J. at 451).       The Court continued with how Zuber

recognized "that some 'juveniles will receive lengthy sentences with

substantial periods of parole ineligibility' and may well return to court decades

later to challenge the constitutionality of their sentence" and "'might ask the

court to review factors that could not be fully assessed when they were

originally sentenced -- like whether they still fail to appreciate risks and

consequences, or whether they may be, or have been, rehabilitated.'" Id. at ___

(slip op. at 32-33) (alterations to plural in original) (quoting Zuber, 227 N.J. at

451-52).

      Recognizing that such claims "would raise serious constitutional issues

about whether sentences for crimes committed by juveniles, which carry

substantial periods of parole ineligibility, must be reviewed at a later date," the

Zuber Court "encourage[d] the Legislature to examine [the] issue" and

"consider enacting a scheme that provides for later review of juvenile

                                        29                                  A-4368-19
sentences with lengthy periods of parole ineligibility." Id. at ___ (slip op. at

33) (alterations in original) (quoting Zuber, 227 N.J. at 452-53). The Court

noted that in the intervening years since 2017, "a number of bills relating to

the issue have been introduced or reintroduced in the Legislature." Ibid. None

of those bills, including A. 4372 (June 29, 2020)/ S. 2591 (June 22, 2020)

(allowing juveniles sentenced to 30 years or more who have served at least 20

years to petition for resentencing), were enacted.

      The Court also recognized that "[o]ther states have also addressed

lengthy mandatory minimum sentences and parole bars for juvenile offenders"

and noted that thirteen states and the District of Columbia had enacted

"statutes that allow juvenile offenders to be considered for release before 30

years have passed. Some states afford juveniles a chance at parole; others

grant them an opportunity to be resentenced." Id. at ___ (slip op. at 34). In

addition, the Iowa and Washington Supreme Courts have "issued rulings that

ban mandatory minimum sentences for juvenile offenders." Id. at ___ (slip op.

at 37); see State v. Lyle, 854 N.W.2d 378, 380 (Iowa 2014); State v. Houston-

Sconiers, 391 P.3d 409, 414 (Wash. 2017).

      The Court then turned to the facts, noting that Comer and Zarate were

sentenced under a statute that required them to serve a minimum of thirty years

in prison with no possibility of parole. Id. at ___ (slip op. at 40). The court

                                       30                                A-4368-19
reiterated that a sentencing court "cannot determine at the outset that a juvenile

will never be fit to reenter society," and that "it is difficult even for experts to

assess whether a juvenile's criminal behavior is a sign of transient immaturity

or irreparable corruption." Id. at ___ (slip op. at 41-42) (first citing Graham,

560 U.S. at 75, then citing Roper, 543 U.S. at 573).

      The Court further noted that "[t]he Legislature fixed the maximum

sentence in the Family Part for a juvenile found to have committed murder at

20 years." Id. at ___ (slip op. at 42) (citing N.J.S.A. 2A:4A-44(d)(1)(a)). "In

addition, the Legislature recently amended the sentencing statute, which now

requires judges to consider youth as a mitigating factor at the time of

sentencing." Ibid. (citing N.J.S.A. 2C:44-1(b)(14) ("The defendant was under

26 years of age at the time of the commission of the offense.")).               The

Legislature also "amended the waiver statute to raise the minimum age for a

juvenile to be waived to adult court from 14 to 15," N.J.S.A. 2A:4A-

26.1(c)(1), and "eliminated life-without-parole sentences for juveniles in

response to Zuber." Id. at ___ (slip op. at 43) (citing L. 2017, c. 150, § 1

(codified at N.J.S.A. 2C:11-3(b)(5))). "When a juvenile is sentenced to a 30-

year term under N.J.S.A. 2C:11-3(b)(1), however, no consideration can be

given to the person’s youthful status." Ibid. The court concluded that these

statutory changes, case law, and other sources "suggest that a 30-year parole

                                        31                                   A-4368-19
bar does not conform to contemporary standards of decency." Id. at ___ (slip

op. at 44).

      Regarding the second prong, whether the punishment is grossly

proportional to the offense, the Court explained that "[b]ecause children lack

maturity and responsibility," a juvenile's "misconduct is not as morally

culpable as an adult's." Id. at ___ (slip op. at 45) (citing Roper, 543 U.S. at

569-70). Therefore, judges must "consider mitigating qualities of youth that

reflect their diminished culpability."       Ibid.   This diminished culpability

"suggests that the severity of a 30-year parole bar for juveniles, in many cases,

may be grossly disproportionate to the underlying offense." Id. at ___ (slip op.

at 46).

      The third prong examines "whether 'the punishment go[es] beyond what

is necessary to accomplish any legitimate penological objective.'" Id. at ___

(slip op. at 47) (alteration in original) (quoting Zuber, 227 N.J. at 438).

"[B]ecause of the diminished culpability of juveniles, the traditional

penological justifications -- retribution, deterrence, incapacitation, and

rehabilitation -- 'apply . . . with lesser force than to adults.'" Ibid. (second

alteration in original) (quoting Roper, 543 U.S. at 571). The Court noted that

retribution does not apply with equal strength to juveniles and that "the threat

of a lengthy jail sentence is less of a deterrent for juveniles than adults." Ibid.

                                        32                                  A-4368-19
Moreover, "[t]he core rationale for incapacitation is the need to protect the

public. Yet even experts . . . cannot predict whether a juvenile's criminal

behavior 'reflects unfortunate yet transient immaturity' or the 'rare' situation of

a minor who is 'irreparabl[y] corrupt[].'" Id. at ___ (slip op. at 48) (second and

third alterations in original) (quoting Roper, 543 U.S. at 573).

      Important to this case, the Court emphasized that "[r]esearch reveals that

most juveniles desist from crime before 30 years have passed from the time of

their offense. Scientists refer to that as the 'age-crime curve,' which shows

'that more than 90% of all juvenile offenders desist from crime by their mid-

20s.'" Ibid. (quoting Laurence Steinberg, The Influence of Neuroscience on

U.S. Supreme Court Decisions about Adolescents' Criminal Culpability, 14

Neuroscience 513, 516 (2013)). The Court concluded that "[t]he 'age-crime

curve' is at odds with the notion that juveniles, as a category of offenders, must

be incapacitated for several decades to protect the public." Id. at ___ (slip op.

at 49).

      Regarding rehabilitation, the Court recognized that "a child's brain

matures as the child grows older, including parts of the brain involved in

impulse control" and that "juveniles are also more capable of change than

adults." Ibid. (citations omitted). "A mandatory period of three decades in

prison does not foster that type of growth or change. Nor does it serve to

                                        33                                  A-4368-19
rehabilitate young adults in the way the State's juvenile justice system does."

Ibid.    The Court concluded that "[r]ehabilitation cannot justify mandatory

minimum sentences of 30 years for juveniles regardless of the individual facts

and circumstances of a case." Id. at ___ (slip op. at 50).

        The Court described the twofold constitutional concern as: "the

[sentencing] court's lack of discretion to assess a juvenile's individual

circumstances and the details of the offense before imposing a decades-long

sentence with no possibility of parole; and the court's inability to review the

original sentence later, when relevant information that could not be foreseen

might be presented." Ibid. "Allowing minors a later opportunity to show they

have matured, to present evidence of their rehabilitation, and to try to prove

they are fit to reenter society would address the problem posed." Id. at ___

(slip op. at 51).

        "To remedy the concerns defendants raise[d] and save the [homicide]

statute from constitutional infirmity," the Court held that "juvenile offenders

convicted under the law" will be permitted "to petition for a review of their

sentence after they have served two decades in prison." Id. at ___ (slip op. at

6). "At that time, judges will assess" the Miller factors, "which are designed to

consider the 'mitigating qualities of youth.'" Ibid. (quoting Miller, 567 U.S. at

476-78).

                                       34                                 A-4368-19
      The Court adopted the following procedure:

                  At the hearing, the trial court will assess factors
            it could not evaluate fully decades before -- namely,
            whether the juvenile offender still fails to appreciate
            risks and consequences, and whether he has matured
            or been rehabilitated. The court may also consider the
            juvenile offender's behavior in prison since the time of
            the offense, among other relevant evidence.

                   After evaluating all the evidence, the trial court
            would have discretion to affirm or reduce the original
            base sentence within the statutory range, and to reduce
            the parole bar to no less than 20 years. A juvenile
            who played a central role in a heinous homicide and
            then had a history of problematic behavior in prison,
            and was found to be incorrigible at the time of the
            later hearing, would be an unlikely candidate for
            relief. On the other hand, a juvenile who originally
            acted in response to peer pressure and did not carry
            out a significant role in the homicide, and who
            presented proof at the hearing about how he had been
            rehabilitated and was now fit to reenter society after
            two decades, could be an appropriate candidate for a
            lesser sentence and a reduced parole bar.

            [Id. at ___ (slip op. at 6-7).]

      During the hearing, "[b]oth parties may also present additional evidence

relevant to sentencing." Id. at ___ (slip op. at 53). "In particular, the trial

court should consider evidence of any rehabilitative efforts since the time a

defendant was last sentenced." Id. at ___ (slip op. at 53-54). The Court held

that Comer was entitled to be resentenced again, even though the Miller

factors were considered during his prior resentencing. Id. at ___ (slip op. at

                                         35                             A-4368-19
57). As to Zarate, the Court held he was "to be sentenced anew with an

appropriate application of the Miller factors." Id. at ___ (slip op. at 58).

      Guided by these principles, we engage in the following analysis to

determine if Thomas, whose sentence did not incorporate a lengthy period of

parole ineligibility, but has now served more than forty years in prison due to

repeated parole denials, is entitled to an adversarial, evidentiary hearing under

Comer, with representation by appointed counsel, to afford him a meaningful

opportunity to demonstrate that he now appreciates risks and consequences,

has gained maturity, and has been rehabilitated. We further consider whether

defendant must be afforded the right to cross-examine the State's witnesses,

and present witnesses, expert testimony, parole records (including post-

sentencing psychological evaluations), and prison disciplinary records at the

hearing.

      We fully recognize that defendant perpetrated a horrific double murder

when he was seventeen years old. He pleaded non vult to the murder charges

and under the statutes then in effect was sentenced to life, making him eligible

for parole after serving thirteen years. He has now served more than forty

years in prison after being denied parole seven times and receiving lengthy

FETs each time. Yet during those four decades, defendant has committed no

disciplinary infractions or new crimes.       He has participated in numerous

                                        36                                     A-4368-19
rehabilitation programs, including treatment for substance abuse, behavioral

modification, impulse control, and vocational training, and earned a GED. His

inmate classification allows him to serve as an electrician at the prison where

he is incarcerated. Defendant has an excellent work record. The State does

not dispute that defendant has been a model prisoner.

      In addition, defendant has undergone eighteen psychological evaluations

while incarcerated, seventeen times by psychologists selected by the

Department of Corrections. None of those evaluations have found him to be a

high or moderate risk for reoffending. Indeed, Murcowski has twice found

defendant to be a "low risk for recidivism." Three of the evaluations found

him to be a low risk for future violent behavior, including the evaluations

performed in 2016 and 2019.

      While it is true that his parole denials have been ultimately affirmed on

appeal, parole hearings fall far short of providing an adversarial hearing for

defendant to demonstrate the degree of maturity and rehabilitation he has

achieved while incarcerated. Defendant is not represented by counsel at the

parole hearing and he cannot present witnesses or expert testimony. The Sixth

Amendment right of confrontation and cross-examination have not been

applied to hearings to determine if an inmate should be paroled.         Thus,

defendant can neither compel the appearance of the psychologists or other

                                      37                                A-4368-19
experts whose reports are utilized by the Board to evaluate him, nor cross-

examine them. Instead, their unchallenged hearsay psychological evaluation

reports are considered and frequently relied upon by the Board. And, unlike

appeals from other administrative agencies, inmates do not have the right to

contest the Board's decision before an Administrative Law Judge (ALJ) before

the Board issues a final decision. 7 Indeed, defendant does not even receive

their reports, which are part of the confidential appendix that he is unable to

inspect.

      The importance of cross-examination is beyond dispute. In our system

of justice, cross-examination is the "greatest engine ever invented for the

discovery of truth."   State v. Cope, 224 N.J. 530, 554 (2016) (quoting

California v. Green, 399 U.S. 149, 158 (1970)); see also Chambers v.

Mississippi, 410 U.S. 284, 295 (1973) (stating that cross-examination "helps

7
   Moreover, in proceedings before an ALJ, parties can cross-examine expert
witnesses presented by the agency. In addition, the residuum rule applies,
which provides that "[s]ubject to the judge's discretion to exclude evidence
under [N.J.A.C.] 1:1-15.5(c) or a valid claim of privilege, hearsay evidence
shall be admissible in the trial of contested cases." N.J.A.C. 1:1-15.5(a).
"Notwithstanding the admissibility of hearsay evidence, some legally
competent evidence must exist to support each ultimate finding of fact to an
extent sufficient to provide assurances of reliability and to avoid the fact or
appearance of arbitrariness." N.J.A.C. 1:1-15.5(b). In contrast, even though
the "evidence at parole hearings is frequently hearsay by nature[,] . . . the
'residuum evidence' rule does not apply" to hearings to determine if an inmate
should be paroled. Gerardo v. N.J. State Parole Bd., 221 N.J. Super. 442, 452-
53 (App. Div. 1987).

                                      38                                A-4368-19
assure the 'accuracy of the truth-determining process'" (quoting Dutton v.

Evans, 400 U.S. 74, 89 (1970))). In a related context, we described the greater

risk of error when the record is limited to mostly written hearsay statements

that are not subjected to cross-examination:

                  It is also important to emphasize that there is a
            greater opportunity for an erroneous determination
            when the only information provided to the decision
            maker consists of written statements, which were not
            subject to cross-examination, and when the individual
            whose liberty interest is at stake has had no
            opportunity to know of the contents of the statements
            or to provide his own testimony or other evidence in
            response.

            [Jamgochian v. N.J. State Parole Bd., 394 N.J. Super.
            517, 535 (App. Div. 2007), aff'd as modified, 196 N.J.
            222 (2008).]

      Moreover, we apply a deferential standard of review of final Board

decisions. See Trantino v. N.J. State Parole Bd., 296 N.J. Super. 437, 470

(App. Div. 1997) ("The granting of parole is within the discretion of the

Board, and we must give great deference to the expertise of the Board in its

parole decisions and not upset them unless it clearly and convincingly appears

that the Board has abused its discretion."). Whether a sentence is illegal as

unconstitutional, however, is a question of law to which a reviewing court

affords no deference. Zuber, 227 N.J. at 437.



                                      39                                A-4368-19
      By any measure, parole hearings are a poor substitute for a procedure

that would afford defendant a "meaningful opportunity to obtain release based

on demonstrated maturity and rehabilitation." Zuber, 227 N.J. at 452 (quoting

Graham, 560 U.S. at 75). This failure to provide a means for later review of

his life sentence effectively precludes defendant from having a court consider

his rehabilitative efforts and the maturity he has gained in the intervening

years and whether his sentence has become the practical equivalent of life

without parole. While Montgomery allows a Miller violation to be remedied

by consideration for parole, consideration for parole standing alone does not

remedy the violation, particularly where the record supports a finding that the

defendant is not incorrigible and has served decades in prison.

      Miller established a new rule of substantive constitutional law. Graham

and Zuber embraced the concept of having a court review whether a defendant

has matured and been rehabilitated during their lengthy incarceration. Zuber,

227 N.J. at 451-52.    Tormasi recognized that in certain circumstances, an

adversarial hearing may be needed to meet that goal. 466 N.J. Super. at 71.

We did so without deciding "what would constitute an appropriate amount of

time in prison to justify a 'return to court' to demonstrate that defendant has

sufficiently reformed himself to a degree that serving his original sentence in

full is no longer constitutional under the Eighth Amendment."       Id. at 66.

                                      40                                A-4368-19
Comer created a procedure for juvenile offenders sentenced to the murder

statute's mandatory 30-year parole bar to petition the court for a hearing after

they have served at least twenty years in prison to "assess factors that the

sentencing court could not evaluate fully decades before – namely, whether the

juvenile offender still fails to appreciate risks and consequences, and whether

he has matured or been rehabilitated." Comer, ___ N.J. at ___ (slip op. at 6-7).

At the hearing "[t]he court may also consider the juvenile offender's behavior

in prison since the time of the offense, among other relevant evidence." Id. at

___ (slip op. at 7).

      We now hold that defendant, who was sentenced to life in prison without

a specified period of parole ineligibility and has been incarcerated for over

forty years for crimes committed when a juvenile, has a blemish-free

disciplinary record, has received numerous positive psychological evaluations,

and has completed rehabilitative programs while incarcerated, is entitled to the

same type of hearing adopted in Comer—an adversarial hearing in the

Criminal Part to provide a "meaningful opportunity to obtain release based on

demonstrated maturity and rehabilitation" achieved while imprisoned, Zuber,

227 N.J. at 452 (quoting Graham, 560 U.S. at 75), including consideration of

whether defendant "still fails to appreciate risks and consequences," his

"behavior in prison since the time of the offense," and "other relevant

                                      41                                 A-4368-19
evidence," Comer, ___ N.J. at ___ (slip op. at 6-7). "After evaluating all the

evidence, the trial court [will] have discretion to affirm or reduce the original

base sentence within the statutory range," Comer, ___ N.J. at (slip op. at 7),

and, in turn, determine whether defendant should be released based on the time

he has served. 8

      Defendant's constitutional rights in that regard are not satisfied by

periodic parole hearings, which do not consider the Miller factors, and do not

provide a constitutionally sufficient procedure and forum to adjudicate the

important Federal and State constitutional issues presented. Parole hearings

fall far short of the procedure contemplated in Graham, Comer, Zuber, and

Tormasi.

      Emblematic of the shortcomings of the parole hearings defendant has

endured is the Board's unsustainable 2013 final decision, which included the

following conclusions that were not supported by the record:

                   Here, the Board singularly focused upon the
             admittedly horrific details of Thomas's crimes, and his
             "insufficient problem resolution" in the form of a
             contrived memory lapse, as evidence of likely
             recidivism.

8
    Defendant was sentenced under a former version of the murder statute,
which did not have a mandatory parole bar, let alone a 30-year parole-bar.
Therefore, his situation is different from Comer's. Under Comer, a defendant
must serve twenty years before he can petition for resentencing. Id. at ___
(slip op. at 7). Thomas has far exceeded that twenty-year requirement.

                                       42                                 A-4368-19
      ....

      However, there is no evidence in the record to
support the Board's contention that Thomas's lack of
memory is less than genuine and, apart from the issue
of recollection, the record is replete with evidence
supporting his acknowledgement of responsibility of
his crimes as sincere and legitimate. Psychological
evaluations as far back as 1991 consistently report that
Thomas accepted responsibility for his crimes even
while claiming he was under the influence of drugs
and alcohol and "lacked control over his actions."
Additionally, Thomas's parole hearing testimony
makes clear that Thomas accepts full responsibility for
his crimes and possesses insight into his motivations
for committing such horrific violent acts, namely that
he was an angry, bullied, drug-addicted youth who
resorted to violence to solve his problems. And now,
as a fifty-year-old man who has attended programs
and therapy for over thirty years, he is a different
person who maintains control over his actions.

      ....

      Moreover, although the Board noted, as
mitigating factors, Thomas's participation in programs
and counseling, his vocational certifications, and his
infraction-free status maintained throughout Thomas's
entire prison stay, it failed to address the ten positive
psychological evaluations performed on Thomas
between[] 1991 and 2003 all of which consistently
reported that Thomas had "good insight" and
maintained good impulse control and judgment.

     We conclude that the record here does not
support the conclusion that recidivism is likely.

[Thomas III (slip op. at 14-17).]


                           43                               A-4368-19
      Our criticisms of the parole process are confined to the distinctive

setting of this case involving "heightened review" of the constitutionality of an

extremely lengthy incarceration of a juvenile offender who has been a model

prisoner. Our holding should not be construed as a generalized finding that the

parole process is procedurally deficient or unfair.

      We recognize that defendant was not sentenced to life without parole or

life with a lengthy period of parole ineligibility and was eligible for parole

after serving only thirteen years.     "Nevertheless, a statutorily permissible

sentence may still violate the constitutional prohibition against cruel and

unusual punishment." Tormasi, 466 N.J. Super. at 62. We focus "on the

amount of real time" defendant has spent in prison "and not on the formal label

attached to his sentence." Zuber, 227 N.J. at 429.

      Here, there is seemingly no end to defendant's imprisonment. Despite

his exemplary behavior during more than forty years in prison, he has been

denied parole seven times and received lengthy FETs each time.            As we

recognized in Tormasi, a defendant who "serves a substantial period in prison

due to a parole denial or denials . . . may . . . have a basis to file a motion to

correct an illegal sentence based on 'factors that could not be fully assessed

when he was originally sentenced.'" 466 N.J. Super. at 71 (quoting Zuber, 227

N.J. at 452). The record establishes that defendant has met that threshold.

                                       44                                  A-4368-19
Defendant "must be given the opportunity to show [his crimes] did not reflect

irreparable corruption" and thereby avoid cruel and unusual punishment.

Zuber, 227 N.J. at 446 (quoting Montgomery, 577 U.S. at 213).

      We also recognize that in Bass, we stated that a "defendant's sentence is

not illegal because he claims to be rehabilitated as a result of his

incarceration." 457 N.J. Super. at 14. The facts in Bass are distinguishable.

Bass was sentenced to an aggregate sentence of life with thirty-five years of

parole ineligibility. Id. at 4. Unlike in this case, Bass had not undergone a

series of parole denials and lengthy FETs, and the case focused on whether the

defendant was entitled to PCR, based on his argument that the revised waiver

statute, N.J.S.A. 2A:4A-26.1(c), applied retroactively to his case. We rejected

that argument and concluded that his sentence was not illegal.         We also

concluded that consideration of the defendant's efforts at rehabilitation was

"exclusively the province of the parole board and not a means of collateral

attack on [the] defendant's sentence—which has been affirmed on direct

appeal." Id. at 14. The Bass court did not engage in a full analysis of whether

the defendant's sentence violated the Federal or State constitutions. To the

extent that Bass may be interpreted as barring a Miller/Zuber/Comer hearing

under the facts of this case, we reject that conclusion. In any event, Bass does

not comport with the holding in Comer.

                                      45                                 A-4368-19
      "The fundamental fairness doctrine is an integral part of the due process

guarantee of Article I, Paragraph 1 of the New Jersey Constitution, which

protects against arbitrary and unjust governmental action." State v. Njango,

247 N.J. 533, 537 (2021); accord Jamgochian v. N.J. State Parole Bd., 196 N.J.

222, 239 (2008).     "The doctrine serves as 'an augmentation of existing

constitutional protections or as an independent source of protection against

state action.'" State v. Melvin, 248 N.J. 321, 348 (2021) (quoting Doe v.

Poritz, 142 N.J. 1, 108 (1995)).     It advances "fairness and fulfillment of

reasonable expectations" relating to "constitutional and common law goals."

Njango, 247 N.J. at 549 (quoting State v. Vega-Larregui, 246 N.J. 94, 132

(2021)).

      We rely, in part, on the fundamental fairness doctrine to resolve the

"especially compelling" issue before us. See State v. Saavedra, 222 N.J. 39,

67 (2015) (noting that "[t]he doctrine is applied 'sparingly' and only where the

'interests involved are especially compelling' . . . ." (quoting Doe, 142 N.J. at

108)). As we have explained, defendant's confinement seems to have no end,

and that is due, to a large extent, to the confluence of the following: precedent

that allows the consideration for parole to remedy a Miller violation; precedent

that removes his sentence from the realm of de facto life terms; and the

deferential standard of review applied to parole denials. To this point in time,

                                       46                                 A-4368-19
these legal concepts have hindered defendant's ability to obtain the review to

which he is constitutionally entitled. Fundamental fairness requires relief.

      Although defendant was not sentenced to a lengthy period of parole

ineligibility, his sentence has, as a practical matter, evolved into just that,

despite the significant rehabilitated steps he has taken, his blemish-free record

while incarcerated, and the positive psychological evaluations he has received.

Considering the record in this matter, nothing less than an adversarial hearing

in the Criminal Part will afford defendant the "meaningful opportunity to

obtain release based on demonstrated maturity and rehabilitation" envisioned

by Graham, 560 U.S. at 75, Comer, ___ N.J. at ___ (slip op. at 6-7), and

Zuber, 227 N.J. at 452. We therefore reverse the order denying defendant's

motion to correct an illegal sentence without conducting an adversarial

hearing. 9 Because defendant has already petitioned for the very adversarial

hearing that we hold he is entitled to, and appeals from the denial of that

application, he need not file a new petition. We remand for the trial court to

conduct an adversarial evidentiary hearing consistent with this opinion. At the

hearing, defendant shall have the right to be represented by legal counsel,

present witnesses and expert testimony, cross-examine the State's witnesses,


9
  In so ruling, we do not fault the trial court, which based its decision on then
existing case law.

                                       47                                 A-4368-19
and introduce his nonconfidential parole records and other relevant, admissible

exhibits. We leave the admissibility of such records and exhibits and any

request for discovery to the sound discretion of the trial court.

      On remand, the court shall consider the Miller factors and determine

whether defendant has demonstrated that he now appreciates risks and

consequences and has achieved maturity and rehabilitation while imprisoned

that warrants relief under the State Constitution. The parties shall keep the

trial court abreast of the status of defendant's pending appeal of his parole

denial.

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                        48                              A-4368-19